

115 HR 1514 IH: To provide reforms through the Organic Act of Guam.
U.S. House of Representatives
2017-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1514IN THE HOUSE OF REPRESENTATIVESMarch 13, 2017Ms. Bordallo introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide reforms through the Organic Act of Guam.
	
		1.Prohibition on salary changes for the Governor, Lieutenant Governor, and Senator of the Guam
 LegislatureSection 6 of the Organic Act of Guam (48 U.S.C. 1422) is amended by adding at the end the following:
			
 No law varying the compensation for the services of the Governor of Guam, the Lieutenant Governor of Guam, or Senators in the Guam Legislature shall take effect until a General Election of the Guam Legislature shall have intervened..
		